Citation Nr: 1218178	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  08-06 947A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Fee Office 
in Flowood, Mississippi


THE ISSUE

Entitlement to payment or reimbursement of medical expenses for treatment received at a private facility from October 29, 2006, to October 30, 2006.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel
INTRODUCTION

The Veteran had active service from August 1963 to August 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 decision by the Department of Veterans Affairs (VA) Fee Office in Flowood, Mississippi.

In March 2012, the Veteran testified during a hearing before the undersigned at the RO.  At that time, he submitted additional evidence with a waiver of RO review.  


FINDING OF FACT

A VA or other Federal facility/provider was not feasibly available and an attempt to use one beforehand would not have been considered reasonable by a prudent lay person.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for entitlement to payment or reimbursement of medical expenses for treatment received at a private facility from October 29, 2006, to October 30, 2006, have been met.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. § 17.1002 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In light of the Board's favorable determination, no further discussion of VCAA compliance is needed at this time.  

Analysis

In claims involving payment or reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized by VA.  38 U.S.C.A. § 1703(a) (West 2002).  

In this case, the Veteran's treatment at the non-VA facility was not authorized in advance, and he does not so contend.

As treatment was not previously authorized, it must now be determined whether the Veteran is otherwise entitled to payment or reimbursement under either 38 U.S.C.A. § 1728  (West 2002) or the Veterans Millennium Healthcare and Benefits Act, Public Law 106-117, Title I, Subtitle B, §§ 111, 113 Stat. 1556  (1999), codified at 38 U.S.C.A. § 1725 (West 2002). 

Under 38 U.S.C.A. § 1728, unauthorized medical expenses may be reimbursed for emergency treatment rendered if the care and services rendered were for: (1) an adjudicated service-connected disability, or (2) a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or (3) any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services to make possible the veteran's entrance into a course of training, or hasten the return to a course of training which was interrupted because of such injury, illness, or dental condition. 

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and its implementing regulations under 38 C.F.R. §§ 17.1000-17.1002 (2011).  

Under 38 C.F.R. § 17.1002, to be eligible for reimbursement, the Veteran has to satisfy all of the following conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent lay person would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent lay person who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent lay person (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized); 

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h) The Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and

(i) The Veteran is not eligible for reimbursement under 38 U.S.C. § 1728 for the emergency treatment provided.

Failure to satisfy any of the criteria listed above precludes VA from paying unauthorized medical expenses incurred at a private facility.  See 38 U.S.C.A. § 1725(b); 38 C.F.R. § 17.1002. 

The Board notes that 38 U.S.C.A. §§ 1725 and 1728 were revised in 2008 and section 1725 was further revised in 2010.  The Board further notes that the 2008 amendments have only recently been implemented, effective January 20, 2012, and that the 2010 amendments have not yet been finalized.  However, as these changes have no effect on the ultimate outcome in this case, which is favorable to the Veteran, the regulations in effect prior to January 20, 2012, will be applied.

In this case, the Veteran sought emergency medical care for a nonservice-connected disability at a private facility on October 29, 2006.  He was treated and discharged the following day.  The total charges were $14,072.67.

In an April 2007 decision, the Fee Office in Flowood, Mississippi, denied the private facility's claim for payment of the Veteran's medical expenses.  The reason for the denial was that VA facilities were feasibly available to provide the care.  It was specifically noted that the Baton Rouge VA Outpatient Clinic was available to address the Veteran's one-week history of abdominal pain.

The Veteran contends that he was being treated at the Baton Rouge VA Outpatient Clinic for abdominal pain and advised that it might be his gallbladder and to go to the local emergency room if his condition worsened.  He asserts that his condition worsened and so on Sunday October 29, 2006, he went to the local emergency room at a private facility as the Baton Rouge VA Outpatient Clinic was closed.  

A review of the record shows that the Veteran was being treated at the Baton Rouge VA Outpatient Clinic the week prior to the time the emergency treatment was furnished by the private facility.  

Historically, on Friday October 20, 2006, he was seen with complaints of right upper abdominal pain.  He denied nausea and vomiting.  The diagnosis was of abdominal pain, rule out gallbladder disease.  The plan was to schedule an ultrasound of the abdomen.  He was advised to report to the local emergency room if his condition gets worse over the weekend.  

On Monday October 23, 2006, he reported that his condition worsened two days ago after eating some baked beans.  He again denied nausea and vomiting.  The diagnosis was of right flank pain, probable prostatitis/urinary tract infection.  The plan was to obtain a urinalysis.  It was noted that an abdominal ultrasound had been ordered on October 20th.  He was to return to the clinic on Friday October 27th.  The record is unclear as to whether he returned to the clinic on Friday or underwent the scheduled ultrasound.

The record then shows that the Veteran reported to the emergency room at a private facility on Sunday October 29th with complaints of abdominal pain that began a week ago and worsened over the past three days, with vomiting the day before.  He underwent an abdominal ultrasound, which showed no abnormalities of the gallbladder, and was told to follow-up with the VA.

During his Board hearing, the Veteran testified that he had been advised by his VA physician to go to the emergency room if he were to come down with a fever or begin vomiting.  He testified that began vomiting and was in so much pain that he had to be driven to the emergency room by a neighbor.  He further testified that he was receiving medical care exclusively through the VA and has no other insurance.  Lastly, he testified that it turned out that he has gallbladder disease.

Turning to the merits of the case, the Board will first determine whether the Veteran is entitled to payment or reimbursement of his medical expenses under 38 U.S.C.A. § 1728.  

The Veteran's Virtual VA file shows that service connection is in effect for peripheral artery disease of the left lower extremity (rated as 40 percent), diabetes mellitus type II (rated as 20 percent), peripheral neuropathy of the upper extremities (rated as 20 percent each), peripheral neuropathy of the lower extremities (rated as 10 percent each), diabetic retinopathy (rated as 0 percent), erectile dysfunction (rated as 0 percent), and peripheral artery disease of the right lower extremity (rated as 0 percent), for a combined 80 percent evaluation.  Thus, there is no total disability, permanent in nature, resulting from a service-connected disability.  There is no indication that his nonservice-connected gallbladder disease is aggravating any of his service-connected disabilities.  There is no indication that he is participating in a rehabilitation program, much less that he is such a participant who is medically determined to be in need of hospital care or medical services in order to enter or return to a course of training.  

Given the above, the Veteran does not meet the criteria for reimbursement of his medical expenses under 38 U.S.C.A. § 1728.

The Board will now determine whether the Veteran is entitled to payment or reimbursement of his medical expenses under 38 U.S.C.A. § 1725.  

Given the evidence of record, this case turns on whether a VA or other Federal facility/provider was not feasibly available and an attempt to use one beforehand would not have been considered reasonable by a prudent lay person.  38 C.F.R. § 17.1002(c).  In this regard, this was the sole reason for the denial provided by the Fee Office, and the record raises no questions as to whether the Veteran has met the other criteria of 38 C.F.R. § 17.1002.

Initially, the Board observes that the Baton Rouge VA Outpatient Clinic is only open Monday through Friday and the New Orleans VA Medical Center, the nearest VA hospital that is open on weekends, is over one and one half hours away from the Veteran's home.  Thus, practically, it would not seem prudent to drive such a great distance in an emergency.  This view was shared by the VA physician who advised the Veteran to seek medical care at a local emergency room should his condition worsen over the weekend.  Moreover, the medical records from the private facility indicate that the Veteran's condition did worsen, as indicated by the onset of vomiting on Saturday October 28th.  The Veteran also testified that he had been experiencing severe abdominal pain, which indicates a condition of such a nature that a prudent lay person would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  

The Board notes that the record is unclear as to whether the Veteran returned to the Baton Rouge VA Outpatient Clinic as scheduled on Friday October 27th or whether he underwent the scheduled ultrasound of the abdomen.  However, even if he had returned to the clinic and undergone the ultrasound, based on the ultrasound performed at the private facility which showed no abnormalities of the gallbladder, the Board observes that an ultrasound performed two days earlier would also have likely shown no abnormalities of the gallbladder.  Further, the Board reiterates that his condition worsened on Saturday October 28th.  Thus, even if he had returned to the clinic on Friday, his condition was not severe enough to warrant emergency medical attention at that time.  In the alternative, even if he did not return to the clinic on Friday, the Board observes that he did avail himself to the clinic during the prior week for his complaints of abdominal pain and the emergency did not arise until the weekend when the clinic was closed.

Resolving all reasonable doubt in the Veteran's favor, the Board finds that a VA or other Federal facility/provider was not feasibly available and an attempt to use one beforehand would not have been considered reasonable by a prudent lay person.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Thus, the appeal is granted.


ORDER

Entitlement to payment or reimbursement of medical expenses for treatment received at a private facility from October 29, 2006, to October 30, 2006, is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


